 In the Matter of HAWTHORNE PAPER COMPANYandUNITED PAPER MILLWORKERS, LOCAL INDUSTRIAL UNION 398Case No. R-1059.Decided Apri13,1939Paper Manufacturing Industry Investigation of Representatives:controversyconcerning representation of employees:refusalby employerto recognize unionas exclusive bargaining representative-UnitAppropriatefor CollectiveBargain,ing:stipulated;hourly production and maintenance employees,consisting of theemployees in the powerhouse,maintenance department,beater room,machineroom,cutter room,finishing room, rag room,all the employees engaged infinishing processes,those employees commonly known as roustabouts or thebull-gang, watchmen,and a janitor, excluding office help and foremen who areengaged in supervisory capacities-ElectionOrderedMr. Charles F. McErlean,for the Board.Stearns, Kleinstuck & Stapleton,byMr. C. H. Kleinstuek,of Kala-mazoo,Mich., for the respondent.Mr. Ralph' Winkler,of counselto the Board;DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 31, 1938, and September 30, 1938, respectively, UnitedPaper Mill Workers, Local Industrial Union 398, herein called theUnion, filed with the Regional Director for the Seventh Region(Detroit, Michigan) a petition and an amended petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Hawthorne Paper Company,' Kalamazoo, Mich-igan, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 13, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide forI Incorrectly designated Hawthorne Paper Company,Inc., inthe petition.12 N. L. R. B., No. 5.43 44DECISIONSOF NATIONALLABOR RELATIONS BOARDan appropriate hearing upon due notice.On October 1, 1938, theRegional Director issued a notice of hearing, copies of which wereduly served upon the Company and the Union. Pursuant to thenotice, a hearing was held on October 13, 1938, at Kalamazoo, Michi-gan, before Herbert Wenzel, the Trial Examiner duly designated bythe Board.2The Board and the Company were represented by coun-sel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.During the courseof the hearing the Trial Examiner made rulings on several motions.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Hawthorne Paper Company, a Michigan corporation, is en-gaged in the manufacture, sale, and distribution of paper at Kala-mazoo, Michigan, where it employs approximately 145 employees.The raw materials used by the Company consist principally of rags,pulp, dyestuffs, chemicals, coal, starch, felts, wires, oil, and othermiscellaneous materials and supplies. In 1937 the Company pur-chased raw materials valued at $700,000, approximately 90 per centof which were obtained from points outside the State of Michigan.During the same year the Company sold finished products valued at$1,051,722.76, approximately 85 per cent of which were shipped out-side the State of Michigan.The Company admits that it is engagedin interstate commerce.H. THE ORGANIZATION INVOLVEDUnited Paper Mill Workers, Local Industrial Union 398, is a labororganization affiliated with the Committee for Industrial Organiza-tion.It admits to membership the production and maintenanceemployees of the respondent.M. THEQUESTIONCONCERNING REPRESENTATIONOn September 29 and October 20, 1937, the Union, claiming torepresent a majority of the Company's employees within an appro-2 The hearing was also on the issues raised in a complaint chargingthe Company withhaving engaged in unfair labor practices.On motion ofcounsel for the Board duringthe hearing the Trial Examiner dismissedthe complaint.By order dated March 14,1939,the Board severedthe complaintcase,No. VII-C-152,from the instant proceeding. HAWTHORNE PAPER COMPANY45priate unit, requested and was refused recognition by the Companyas the exclusive bargaining agent for such employees.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe petition of the Union recites and the parties at the hearingstipulated that the hourly production and maintenance employees,consisting of the employees in the powerhouse,maintenancedepart-.ment, beater room, machine room, cutter room, finishing room, ragroom, all the employees engaged in finishing processes, those em-ployees commonly known as roustabouts or the bull-gang, watchmen,and a janitor,8 excluding office help and the foremen who are engagedin supervisory capacities, constitute a unit appropriate for the pur-posesof collective bargaining.We see no reason to alter the agreedunit.We find that the hourly production and maintenance employees,consisting of the employees in the powerhouse, maintenance depart-ment, beater room, machine room, cutter room, finishing room, ragroom, all the employees engaged in finishing processes, those em-ployess commonly known as roustabouts or the bull-gang, watchmen,and a janitor, excluding office help and the foremen who are engagedin supervisory capacities, constitute a unit appropriate for the pur-poses of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe parties agreed at the hearing that the question which hasarisen concerning the representation of employees of the Companycan best be resolved by an election by secret ballot.The parties fur-8 Neither watchmennor the Janitor are referredto in the petition.The stipulation,however,includes these employees and we shall include them in the unit. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDther agreed that, in the event the Board should direct an election, theeligibility of employees to participate therein should be determinedby the Company's pay roll of October 8, 1938, which was introducedinto evidence.No reason appears for departing from the wishes ofthe parties in this regard.We find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.We shall direct that those employees of theCompany within the appropriate unit who were on the Company'spay roll on October 8, 1938, shall be eligible to vote, excluding thosewho have since quit or have been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Hawthorne Paper Company, Kalamazoo,Michigan, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The hourly production and maintenance employees, consistingof the employees in the powerhouse, maintenance department, beaterroom, machine room, cutter room, finishing room, rag room, all theemployees engaged in finishing processes, those employees commonlyknown as roustabouts or the bull-gang, watchmen, and a janitor, ex-cluding office help and the foremen who are engaged in supervisorycapacities, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Hawthorne Paper Company, Kalamazoo, Michigan, an electionby secret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among the hourly pro- HAWTHORNE PAPER COMPANY4iduction and maintenance employees of Hawthorne Paper Company,consisting of the employees in the powerhouse, maintenance depart-ment, beater room, machine room, cutter room, finishing room, ragroom, all the employees engaged in finishing processes, those em-ployees commonly known as roustabouts or the bull-gang, watchmen,and a janitor, whose names appear upon its October 8, 1938, pay roll,excluding office help, foremen who are engaged in supervisory capac-ities, and all employees who have since quit or have been dischargedfor cause, to determine whether or not they desire to be representedby United Paper Mill Workers, Local Industrial Union 398, affiliatedwith the Committee for Industrial Organization, for the purposes ofcollective bargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERMay 1, 1939On April 3, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.The Direction of Election directed that anelection by secret ballot be conducted within fifteen (15) days fromthe date of the Direction among the hourly production and main-tenance employees of Hawthorne Paper Company, consisting of theemployees in the powerhouse, maintenance department, beaterroom, machine room, cutter room, finishing room, rag room, all theemployees engaged in finishing processes, those employees commonlyknown as roustabouts or the bull-gang, watchmen, and a janitor,whose names appear upon its October 8, 1938, pay, roll, excludingoffice help, foremen who are engaged in supervisory capacities, andall employees who have since quit or have been discharged for cause,to determine whether or not they desire to be represented by UnitedPaper Mill Workers, Local Industrial Union 398, affiliated with theCommittee for Industrial Organization, for the purposes of collec-tive bargaining.Pursuant to the Direction, an election by secret ballot was con-ducted on April 18, 1939, at Kalamazoo, Michigan, under the di-rection and supervision of the Regional Director for the SeventhRegion (Detroit, Michigan).Full opportunity was accorded allthe parties to the investigation to participate in the conduct of 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe secret ballot and to make challenges.On April 19, 1939, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, issued and served upon the parties an IntermediateReport on the ballot.No exceptions to the Intermediate Report havebeen filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote________________________________ 121Total number of ballots cast________________________________ 117Total number of ballots counted_____________________________ 117Total number of votes for United Paper Mill Workers, LocalIndustrial Union 398, affiliated with the C. I. O_____________ 33Total number of votes against United Paper Mill Workers, Lo-cal Industrial Union 398, affiliated with the C. I. 0--------- 84Total number of challenged ballots__________________________0Total number of blank ballots______________________________0Total number of void ballots________________________________0The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees.Thepetition for investigation and certification of representatives ofemployees of Hawthorne Paper Company, Kalamazoo, Michigan,will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY ORDERED that the petition for investigation and certi-fication of representatives of employees of Hawthorne Paper Com-pany, Kalamazoo, Michigan, filed by United Paper Mill Workers,Local Industrial Union 398, affiliated with the Committee for In-dustrial Organization, be, and it hereby is, dismissed.12 N. L. R. B., No. 5a.